SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of January 2014 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On January 22, 2014, DHT Holdings, Inc. (the “Company”) issued a press release related to its results for the fourth quarter of 2013 and its declaration of a quarterly dividend.The press release also announced that the Company reached an agreement to acquire two very large crude carriers built in 2006 and 2007 for a total of $99.0 million. Attached hereto as Exhibit 99.1 is the press release dated January 22, 2014, and it is incorporated herein by reference. EXHIBIT LIST Exhibit Description Press Release dated January 22, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: January 23, 2014 By: /s/Eirik Ubøe Eirik Ubøe Chief Financial Officer
